Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 1 of 30 Page ID #:619




   1 EASTMAN MCCARTNEY DALLMANN LLP
     Andrew S. Dallmann (SBN 206771)
   2 Andrew@EMDLLP.com
     2603 Main Street, Suite 200
   3 Irvine, California 92614
     Telephone: (949) 379-6649
   4 Facsimile: (949) 218-4099
   5 THE GIMINO LAW OFFICE, APC
     Peter J. Gimino III (SBN 198926)
   6 pgimino@giminolaw.com
     1 Park Plaza, Suite 600
   7 Irvine, CA 92614
     Telephone: (949) 225-4446
   8 Facsimile: (949-225-4447
   9 Attorneys for Plaintiff Straumann USA, LLC
  10
                           UNITED STATES DISTRICT COURT
  11
            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  12
  13 Straumann USA, LLC, a Delaware           Case No. 8:19-cv-00878
     limited liability company,
  14
                   Plaintiffs,                PLAINTIFF’S OPPOSITION TO
  15                                          DEFENDANT’S MOTION TO
           v.                                 DISMISS
  16
     TruAbutment Inc., a California
  17 corporation,
  18               Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       PLAINTIFF’S OPP’N TO DEFENDANT’S MTD                            Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 2 of 30 Page ID #:620




   1
                                     TABLE OF CONTENTS
   2 I. INTRODUCTION ..................................................................................................................... 1
   3 II. FACTUAL BACKROUND ...................................................................................................... 3
   4 III.         LEGAL STANDARD FOR MOTION TO DISMISS ........................................................... 5
        IV.       STRAUMANN’S PATENT CLAIMS (COUNTS I-VI) ARE NOT BARRED BY THE
   5 DOCTRINE OF PATENT EXHAUSTION ..................................................................................... 6
   6 V. STRAUMANN’S LANHAM ACT AND SECTION 17200 CLAIMS (COUNTS VII-VIII)
        ARE NOT PRIVATE ACTIONS TO ENFORCE THE FOOD, DRUG AND COSMETIC ACT
   7       133
   8 VI.  STRAUMANN’S EIGHTH CLAIM FOR VIOLATION OF UNFAIR BUSINESS
     PRACTICES (CAL. BUS. & PROF. CODE §17200, ET SEQ.) HAS A BASIS INDEPENDENT
   9 OF PATENT INFRINGEMENT AND IS NOT PREEMPTED ..................................................... 16
  10 VII. STRAUMANN HAS PLED FACTS SUFFICIENT TO STATE A CLAIM FOR
        VIOLATION OF THE LANHAM ACT AND CAL. BUS. & PROF. CODE § 17200 ................. 17
  11        A.  STRAUMANN PLEADS THAT TRUABUTMENT MADE FALSE STATEMENTS
  12        ABOUT THE COMPATIBILITY OF ITS ABUTMENTS WITH PARTICULARITY ........... 19
            B.       STRAUMANN PLEADS TRUABUTMENT’S DECEPTION WITH PARTICULARITY
  13                 21
  14        C.  STRAUMANN PLEADS THE INJURY CAUSED BY TRUABUTMENT’S
            CONDUCT WITH PARTICULARITY ..................................................................................... 23
  15        D.       STRAUMANN PLEADS UNFAIR COMPETITION WITH PARTICULARITY ......... 24
  16     E.   STRAUMANN PROPERLY STATES A CLAIM FOR RELIEF PURSUANT TO
        BUSINESS & PROFESSIONS CODE § 17200 ............................................................................. 24
  17
        VIII. ALTERNATIVELY, IF THE COURT DETERMINES THAT ADDITINOAL FACTUAL
  18 DETAIL IS REQUIRED, STRAUMANN REQUESTS LEAVE TO AMEND ............................ 25
  19 IX. CONCLUSION ....................................................................................................................... 25
  20
  21
  22
  23
  24
  25
  26
  27
  28

        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD                               i                                      Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 3 of 30 Page ID #:621




   1
                                                 TABLE OF AUTHORITIES
   2
                                                                                                                                Page
   3
        Cases
   4
        Acad. of Motion Picture Arts & Sciences v. Creative House Promotions, Inc., 944
   5      F.2d 1446 (9th Cir. 1991) ....................................................................................... 16
   6
        ACCO Brands, Inc. v. PC Guardian Anti-Theft Prods., Inc., No. C-04-03526-SI,
   7     2008 WL 3915322 (N.D. Cal. Aug. 21, 2008)......................................................... 7
   8
        Ameranth, Inc. v. Genesis Gaming Solutions, Inc., No. SACV 11-0189 AG (RNBx),
   9     2014 WL 12577148 (C.D. Cal. Aug. 4, 2014). ........................................................ 7
  10
        Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S. 336 (1961). ............... 10
  11
        Ashcroft v. Iqbal, 556 U.S. 662 (2009).................................................................... 5, 6
  12
  13 Balboa Ins. Co. v. Trans Glob. Equities, 218 Cal. App. 3d 1327 (1990) ................. 16
  14 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)........................................................ 6
  15
     Cel-Tech Commc'ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163 (1999).
  16   .......................................................................................................................... 16, 24
  17 Doe v. United States, 58 F.3d 494 (9th Cir. 1995) .................................................... 25
  18
     Eclat Pharm., LLC v. W.-Ward Pharm. Corp., 2014 WL 12597594 (C.D. Cal. Feb.
  19   12, 2014). ................................................................................................................ 18
  20
     Innovative Health Sols., Inc. v. DyAnsys, Inc., No. 14-CV-05207-SI, 2015 WL
  21   2398931 (N.D. Cal. May 19, 2015) ....................................................................... 15
  22
        Johnson v. Lucent Tech., Inc., 653 F.3d 1000 (9th Cir. 2011). ................................... 6
  23
        JVC Kenwood Corp. v. Arcsoft, Inc., 966 F. Supp. 2d 1003 (C.D. Cal. 2013). .......... 8
  24
  25 Kearns v. Ford Motor Co., 567 F.3d 1120 (9th Cir. 2009) ....................................... 18
  26 Keurig, Inc. v. Sturm Foods, Inc., 732 F.3d 1370 (Fed. Cir. 2013). ........................... 8
  27
        Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134 (2003).................... 24
  28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD                           ii                                    Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 4 of 30 Page ID #:622




   1 Life Techs. Corp. v. Promega Corp., 137 S. Ct. 734 (2017). .................................... 12
   2
        LifeScan Scotland, Ltd. v. Shasta Techs., LLC, 734 F.3d 1361 (Fed. Cir. 2013).... 6, 9
   3
        Millennium Dental Techs. Inc. v. Terry, SA CV 18-0348-DOC (KESx), 2018 WL
   4     5094965 (C.D. Cal. July 16, 2018) ...................................................... 17, 18, 19, 22
   5
        No Doubt v. Activision Publ’g, Inc., 192 Cal.App.4th 1018 (2011). ........................ 16
   6
   7 Norgren Automation Solutions, Inc. v. K & A Tool Co., No. 11–12675, 2013 WL
      1282029 (E.D. Mich. Mar. 26, 2013) ................................................................... 7, 8
   8
     PhotoMedex, Inc. v. Irwin, 601 F.3d 919 (9th Cir. 2010). ............................ 13, 14, 15
   9
  10 POM Wonderful LLC v. Coca-Cola Co., 573 U.S. 102 (2014)………….……13
  11 Quanta Computer, Inc. v. LG Electronics, Inc., 553 U.S. 617 (2008) .................. 6, 10
  12
     Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393 (9th Cir. 1986) . 18
  13
     Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134 (9th Cir. 1997). ......... 17, 24
  14
  15
  16 Statutes
  17 Cal. Bus. & Prof. Code § 17200. ......................................................................... 16, 17
  18 Fed. R. Civ. P. 8(a)(2).................................................................................................. 5
  19
     Fed. R. Civ. P. 9(b) .................................................................................................... 18
  20
  21 21 U.S.C. § 337(a) ..................................................................................................... 13
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD                       iii                                  Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 5 of 30 Page ID #:623




   1      I. INTRODUCTION
   2         TruAbutment Inc. (“TruAbutment”) is willfully infringing Straumann USA,
   3 LLC (“Straumann”)’s patents and misleading the public by marketing and selling
   4 dangerous products that are purportedly “compatible” with Straumann’s original
   5 dental implants.
   6         Straumann’s complaint seeks relief arising from TruAbutment’s willful patent
   7 infringement and unfair competition, while also seeking to ensure that patients and
   8 doctors continue to have access to safe and reliable dental components. In support
   9 of its claims, Straumann has alleged in detail that TruAbutment sells abutments that
  10 it markets as cheap replacements that are “compatible” with Straumann’s dental
  11 implants; that TruAbutment knows that these products copy Straumann’s patented
  12 connection; that TruAbutment’s deceptive marketing is misleading to dentists and
  13 laboratories using Straumann products; and that TruAbutment’s non-compatible
  14 abutments’ failures present serious safety risks to patients and cause irreparable
  15 harm to Straumann’s business and reputation.
  16         In its motion to dismiss, TruAbutment misconstrues Straumann’s claims in
  17 order to create the appearance of preemption that does not exist and applies an
  18 overly narrow view of isolated factual allegations to suggest that the claims are
  19 insufficiently stated. Further, TruAbutment prematurely places the merits of this
  20 action before the Court when the proper focus is whether sufficient facts have been
  21 alleged at the pleading stage. Accordingly, the motion to dismiss is defective and
  22 should be denied for the following reasons:
  23         First, Straumann’s patents-in-suit are not barred by the doctrine of patent
  24 exhaustion because Straumann’s implant does not substantially embody the patented
  25 invention. Instead, the patented implant system is comprised of three distinct
  26 components – the implant, abutment and locking screw – which comprise the
  27 patented invention only when combined and working in concert.
  28

       PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      1                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 6 of 30 Page ID #:624




   1         Second, Straumann’s Lanham Act (Claim VII) and Section 17200 (Claim
   2 VIII) claims are not barred by the Food, Drug and Cosmetic Act for the simple
   3 reason that Straumann does not seek to litigate TruAbutment’s violations of the
   4 FDCA. Instead, Straumann cites FDA standards only as background allegations to
   5 support the deficient safety and effectiveness of TruAbutment’s products claimed to
   6 be compatible with Straumann products.
   7         Third, Straumann’s Section 17200 claim is not preempted because it has a
   8 basis separate and apart from any patent infringement claim. Specifically, the
   9 complaint alleges that the Section 17200 claim also arises from the alleged Lanham
  10 Act violations.
  11         Fourth, even assuming Straumann’s Lanham Act and Section 17200 claims
  12 are based in fraud so as to invoke the heightened pleading requirements of Federal
  13 Rule of Civil Procedure 9(b), Straumann has alleged facts to establish the elements
  14 of these claims sufficient to meet that standard. Straumann has alleged specific facts
  15 regarding TruAbutment’s false advertising that its products are “compatible” with
  16 Straumann products. The complaint not only includes screenshots of and citations
  17 to webpages, but it also identifies the exact models of TruAbutment’s offending
  18 products. Straumann has also specifically alleged the nature of TruAbutment’s
  19 deception, the influence of the deception on purchasers including laboratories and
  20 dentists, and the resulting harm to Straumann.
  21         Accordingly, Straumann respectfully submits that the complaint alleges facts
  22 sufficient to state the claims asserted and requests that TruAbutment’s motion to
  23 dismiss be denied. While Straumann believes that the complaint contains sufficient
  24 factual detail for the claims to progress past the pleading stage, if the Court
  25 determines that additional detail is required in support of any of the claims,
  26 Straumann respectfully requests leave to amend to provide that additional detail.
  27
  28
       PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      2                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 7 of 30 Page ID #:625




   1      II. FACTUAL BACKROUND
   2         Straumann is part of the Straumann Group, a global leader in implant,
   3 restorative and regenerative dentistry. In collaboration with leading clinics, research
   4 institutes and universities, Straumann conducts research, develops and manufactures
   5 dental implants, instruments, prosthetics, tissue and bone regeneration biomaterials
   6 for use in tooth replacement and restoration, or to prevent tooth loss. (Dkt. 1, ¶ 12).
   7         Straumann is the leading provider in the United States of premium dental
   8 implants. More than three million people in the United States have one or more
   9 dental implants. Dental implants, which function as artificial tooth roots, are
  10 implantable medical devices that are surgically implanted in a patient’s maxilla or
  11 mandible (upper or lower jaw bone) to replace natural teeth. After being placed in a
  12 patient’s maxilla or mandible, those implants are integrated into the patient’s natural
  13 bone (referred to in the field as “osseointegration”). Dental implants may be
  14 designed so that the top is level with the surrounding bone (a “bone-level” implant)
  15 or so that the top extends past the bone into the surrounding gum tissue (a “tissue-
  16 level” implant). (Dkt. 1, ¶ 13.)
  17         A connector – known as an abutment – is then placed on inside of the dental
  18 implant. The abutment is placed only after the patient has had time to heal from the
  19 implant surgery and enough time has passed to allow osseointegration. This
  20 abutment may be secured to the implant with a small screw. An abutment holds and
  21 supports a dental restoration, such as a crown or bridge. (Dkt. 1, ¶ 14.)
  22         Straumann has patented several aspects of its dental implant systems,
  23 including the innovative CrossFit® connection between its bone-level implants and
  24 their corresponding abutments. The patents-in-suit are U.S. Patent Nos. 8,968,002
  25 (the “’002 Patent”) and 8,408,904 (the “’904 Patent”), both titled “Coupling for a
  26 Multi-Part Dental Implant System.” The ’904 Patent was duly and legally issued by
  27 the United States Patent and Trademark Office on April 2, 2015. The ’002 Patent
  28
       PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      3                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 8 of 30 Page ID #:626




   1 was duly and legally issued by the United States Patent and Trademark Office on
   2 March 3, 2015. (Dkt. 1, ¶16.)
   3         As the patents-in-suit explain, before the CrossFit connection, “a frequent
   4 problem arising” with conventional implants was “the correct positioning of the
   5 abutment or the secondary part within the dental implant already placed in the bone
   6 tissue.” (Dkt. 1, ¶18.) The patented CrossFit connection solves this problem by
   7 “avoid[ing] the drawbacks of the prior art devices, and thus allowing a stable and
   8 sterile coupling between the dental implant and the abutment.” (Dkt. 1, ¶18.)
   9         A picture of a Straumann bone-level implant, abutment and screw is shown in
  10 cross-section below (right), as is a drawing of the same assembly from one of the
  11 patents-in-suit (left).
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21 (Dkt. 1, ¶19.) One advantage of the patented inventions is the innovative anti-
  22 rotational features in the implant and abutment. (Dkt. 1, ¶20.) It is essential that an
  23 abutment be stable and unable to rotate when it is fixed within an abutment. One of
  24 the innovative aspects of the patented CrossFit connection is the inclusion of anti-
  25 rotational elements in the abutment and implant: “these elements mate precisely
  26 with each other when the abutment is correctly aligned and inserted, sealing the
  27 abutment and preventing rotational movement.” (Dkt. 1, ¶20.) These anti-rotational
  28 elements in abutments and implants are shown in the figures below, which are
     PLAINTIFF’S OPP’N TO DEFENDANT’S MTD     4                       Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 9 of 30 Page ID #:627




   1 images of a Straumann CrossFit implant/abutment connection (left) and Figure 6 of
   2 the ’904 Patent (right).
   3
   4
   5
   6
   7
   8
   9
  10
  11 (Dkt. 1, ¶20.) These anti-rotational features are partially embodied by the implant,
  12 and partially embodied by the abutment.
  13         Another advantage of the patented CrossFit connection is the anti-jamming
  14 feature. The patent claims a system in which the abutment cannot be fully inserted
  15 into the implant unless these anti-rotational features are aligned. (Dkt. 1, ¶21
  16 (Claim 1).) The screw cannot grip the threads of the implant if the abutment is not
  17 fully inserted. This feature prevents a doctor from securing the assembly without
  18 proper alignment. As shown in Figure 1E (above) and as explained in the patents-
  19 in-suit: “the fastening (or threading) of the screw 3 to a dental implant is only
  20 possible once the second section 4 along with the third section 22 are fully inserted
  21 into their complementary sections of the dental implant, as will be described
  22 hereinafter. In this way a wedging of the screw can be avoided.” (Dkt. 1, ¶21,
  23 referring to ’904 Patent, 4:64-5:2.) The anti-jamming feature is therefore partially
  24 embodied in the design of all three of these components.
  25      III.      LEGAL STANDARD FOR MOTION TO DISMISS
  26         Federal Rule of Civil Procedure 8(a)(2) mandates a claim for relief need only
  27 state “a short and plain statement of the claim showing that the pleader is entitled to
  28 relief.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
     PLAINTIFF’S OPP’N TO DEFENDANT’S MTD        5                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 10 of 30 Page ID #:628




    1         The well-settled standard applied by the courts requires that “[o]n a motion to
    2 dismiss, all allegations of material fact are taken as true and construed in the light
    3 most favorable to the nonmoving party.” Johnson v. Lucent Tech., Inc., 653 F.3d
    4 1000, 1010 (9th Cir. 2011). Although federal pleading standards require more than
    5 “formulaic recitation of the elements” of a claim or “naked assertion[s],” a
    6 complaint will survive dismissal where it allows the court to “draw the reasonable
    7 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
    8 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555-57 (2007)). “Factual
    9 actual allegations must be enough to raise a right to relief above the speculative
   10 level . . . on the assumption that all the allegations in the complaint are true (even if
   11 doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation
   12 omitted). A complaint must state a “plausible” claim for relief to survive a motion
   13 to dismiss. Iqbal, 556 U.S. at 679.
   14      IV.       STRAUMANN’S PATENT CLAIMS (COUNTS I-VI) ARE NOT
                     BARRED BY THE DOCTRINE OF PATENT EXHAUSTION
   15
   16         Patent exhaustion is a common law doctrine, similar to the “first sale”
   17 doctrine in copyright law, intended to cut off a patent holder’s rights to a patented
   18 article after it is legally acquired by an end user. Exhaustion is triggered when the
   19 patent owner authorizes a sale of a component that has no reasonable non-infringing
   20 use and that substantially embodies the patented invention. Quanta Computer, Inc.
   21 v. LG Electronics, Inc., 553 U.S. 617 (2008) (emphasis added). A component
   22 substantially embodies the invention when the additional steps or parts needed to
   23 complete the invention from the component are non-inventive. LifeScan Scotland,
   24 Ltd. v. Shasta Techs., LLC, 734 F.3d 1361, 1368 (Fed. Cir. 2013). In Quanta, the
   25 Supreme Court held that Intel’s products substantially embodied the patents because
   26 “[e]verything inventive about each patent [was] embodied in the Intel [processors
   27 and chipsets]” and “because the only additional step necessary to practice the
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD       6                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 11 of 30 Page ID #:629




    1 patent[s was] the application of common processes or the addition of standard
    2 parts.” 553 U.S. at 633 (emphasis added).
    3        California district courts addressed patent exhaustion in two recent decisions
    4 post-Quanta: in one case, the court held that patent exhaustion did not apply, and in
    5 the other, the court expressed skepticism towards the application of this defense
    6 under facts similar to here. In Ameranth, the court expressly held that exhaustion did
    7 not apply where the defendant paired the plaintiff’s hardware with a third party’s
    8 software, akin to how TruAbutment has paired its own abutments with Straumann’s
    9 implants. Ameranth, Inc. v. Genesis Gaming Solutions, Inc., No. SACV 11-0189
   10 AG (RNBx), 2014 WL 12577148, at *3 (C.D. Cal. Aug. 4, 2014). In ACCO, the
   11 Northern District addressed a case even more factually similar, involving a patented
   12 system with specially measured, interlocking parts. There, the plaintiff authorized
   13 computer manufacturers to design their computers with “Kensington slots,” which
   14 were specially sized to have a Kensington lock (an external computer lock) fit
   15 inside. ACCO Brands, Inc. v. PC Guardian Anti-Theft Prods., Inc., No. C-04-
   16 03526-SI, 2008 WL 3915322, at *2 (N.D. Cal. Aug. 21, 2008). The plaintiff sold
   17 these specially sized locks, and the defendant sold knockoff locks designed to fit
   18 into the same Kensington slots. Id. In the resulting patent infringement lawsuit, the
   19 defendant requested leave to amend its answer to add patent exhaustion as a defense.
   20 The Court reluctantly granted leave to amend, noting it was “skeptical” that the
   21 Kensington slots substantially embodied the invention so as to support an
   22 exhaustion defense. Id.
   23        Straumann’s implant-abutment combination is conceptually similar to the
   24 slot-lock combination in ACCO Brands, as both inventions are embodied by the
   25 physical design of multiple components, and the benefit of the invention lies in how
   26 those components coordinate with each other. Straumann’s implants standing alone
   27 do not substantially embody the invention, and therefore patent exhaustion does not
   28 apply. See also Norgren Automation Solutions, Inc. v. K & A Tool Co., No. 11–
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD   7                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 12 of 30 Page ID #:630




    1 12675, 2013 WL 1282029, at *1-2 (E.D. Mich. Mar. 26, 2013) (patent claiming
    2 two-part assembly not substantially embodied by single part: “The receivers do not
    3 include everything that is inventive about the patents because the receiver is only
    4 half of the patented combination. Therefore, the sale of the receivers without
    5 adapters is not a patent-exhausting event.”).
    6         Straumann’s claimed dental implant system – which requires not only three
    7 distinct structural components but also a precise geometric interplay between each
    8 component – is in stark contrast to the cases cited by TruAbutment. In Keurig, the
    9 asserted claims were directed to “[a] method of brewing a beverage from a beverage
   10 medium contained in a disposable cartridge.” Keurig, Inc. v. Sturm Foods, Inc., 732
   11 F.3d 1370, 1371 (Fed. Cir. 2013). Importantly, in the same asserted patents were
   12 apparatus claims only directed to the coffee brewer as opposed to the coffee pod.
   13 There was no dispute that had Keurig asserted is apparatus claims, exhaustion would
   14 have applied. Id. at 1373-74. In holding that patent exhaustion likewise applied to
   15 Keurig’s method claims, the Court stated “patent exhaustion jurisprudence has
   16 focused on the exhaustion of the patents at issue in their entirety, rather than the
   17 exhaustion of the claims at issue on an individual basis. Keurig’s decision to have
   18 sought protection for both apparatus and method claims thus means that those
   19 claims are judged together for purposes of patent exhaustion.” Id. at 1374.
   20         TruAbutment also cites JVC Kenwood Corp. v. Arcsoft, Inc., but that case
   21 establishes that patent exhaustion should not apply in this instance. JVC Kenwood
   22 Corp. v. Arcsoft, Inc., 966 F. Supp. 2d 1003, 114-115 (C.D. Cal. 2013). In JVC, the
   23 court found the asserted patents exhausted through authorized sales of optical discs.
   24 Id. at 114-115. Just as in Keurig, the asserted patents in JVC also included
   25 apparatus claims that were directed only to those discs, which proved the discs alone
   26 substantially embodied the invention. Id. Therefore, JVC had exhausted its rights,
   27 even to method claims from the same patents that included steps performed by
   28 standard recording devices. Id. Here, in sharp contrast, every claim of both asserted
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      8                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 13 of 30 Page ID #:631




    1 Straumann patents requires a combination of three inventive elements: an implant,
    2 an abutment, and a screw all specially designed to cooperate in a novel way.
    3         In LifeScan, LifeScan claimed a “method of measuring the concentration of a
    4 substance in a sample liquid comprising the steps of … providing a measuring
    5 device[,] said device comprising:
    6         …
    7         applying the sample liquid to said measuring device;
    8         measuring an electric current at each working sensor part proportional to the
    9               concentration of said substance in the sample liquid;
   10         comparing the electric current from each of the working sensor parts to
   11               establish a difference parameter; and
   12         giving an indication of an error if said difference parameter is greater than a
   13               predetermined threshold.
   14 LifeScan Scot., Ltd. v. Shasta Techs., LLC, 734 F.3d 1361, 1364 (Fed. Cir. 2013). In
   15 holding patent exhaustion applied to LifeScan’s claim of infringement directed to
   16 Shasta’s disposable test strips, the court explained that:
   17               There is … no dispute that in LifeScan’s blood glucose testing
                    system, it is the meter, not the strips, which performs the
   18               “measuring,” “comparing,” and “giving an indication of an
                    error” steps. … Because it is the meter alone that performs these
   19               key inventive steps of the claimed method, the meter
                    substantially embodies the method claims of the ’105 patent.
   20 Id. at 1371 (emphasis added).
   21         As with Quanta, the court found that there was nothing inventive in the test
   22 strips themselves. That is simply not the case with the abutment used in the
   23 Straumann implant system. Indeed, TruAbutment concedes, as it must, that during
   24 the prosecution history of the ’904 patent, the “anti-jamming” feature of the patents-
   25 in-suit solved the “drawback [in the prior art] by changing the abutment and implant
   26 configuration such that it is not possible to fasten the screw while the abutment is
   27 held in an intermediate position.” TruAbutment Brf. at 7:6-12 (emphasis original).
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      9                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 14 of 30 Page ID #:632




    1         But TruAbutment disingenuously tries to gloss over the importance of the
    2 abutment in the above quote by only bolding and italicizing the implant portion.
    3 Unlike a generic coffee pod, the key to Straumann’s invention is not merely a
    4 generic abutment that just happens to work with a Straumann implant, but rather a
    5 unique implant, abutment and locking screw that can only be locked in place when
    6 the abutment and implant are properly aligned. Straumann’s patented implants
    7 cannot be used with “standard components” (Quanta, 553 U.S. at 633): instead,
    8 they require specially designed screws and abutments that embody part of the
    9 inventive concept of the asserted patents. Though Defendant claims that “the
   10 implant necessarily dictates the shape of the abutment” (Dkt. 29, p. 6, line 23), it is
   11 equally true that the abutment dictates the shape of the implant. Indeed,
   12 TruAbutment manufactures and markets the accused abutments and screws
   13 specifically and solely for use with the patented Straumann implants; they have no
   14 other use. Therefore, the Straumann implants standing alone cannot substantially
   15 embody the claims of the patents-in-suit, for it is the combination of the abutment,
   16 implant and locking screw as part of the claimed system that is inventive. E.g., ’002
   17 patent (Dkt. 1-2) at 1:18-19 (asserting that the invention relates to an “improved
   18 coupling”).
   19         Finally, TruAbutment argues that because Straumann could not separately
   20 patent its abutment, there is nothing inventive about the abutment in the context of
   21 the asserted claims. This argument is a red herring. As the Supreme Court
   22 explained in Aro, where a claim is drawn to a combination of elements, parsing out
   23 individual elements (whether separately patentable or not) is not the test for patent
   24 exhaustion. See Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S. 336,
   25 344 (1961).
   26         The only test is whether the sale of a component, in this case an implant,
   27 substantially embodies the patented invention. Quanta, 553 U.S. at 638. This
   28 question cannot be answered in a vacuum. Key to this analysis – and absent from
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD   10                        Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 15 of 30 Page ID #:633




    1 TruAbutment’s motion – is a complete analysis of the asserted claim language.
    2 Representative Claim 1 of the ’904 Patent is below:
    3         1. A dental implant system comprising a dental implant, an abutment and a
    4 threaded screw, the abutment being provided with a guiding and lock means for
    5 associating the abutment to the dental implant, the guiding and lock means
    6 comprising:
    7         a first conically tapered section; and
    8         a second non-tapered section arranged apically adjacent to the first section,
    9                the second section being provided with an anti-rotational means
   10                including at least one protrusion extending radially with respect to
   11                the axis of the abutment and adapted to cooperate with the dental
   12                implant so as to provide rotational guidance to the abutment upon
   13                insertion thereof into the implant, and
   14         the dental implant being provided with a complementary guiding and lock
   15                means comprising:
   16         a first conically tapered section; and
   17         a second section being provided with an annular platform extending radially
   18                with respect to the axis of the dental implant and interposed between
   19                grooves, said annular platform being adapted to cooperate with the
   20                abutment so as to provide rotational guidance to the abutment upon
   21                insertion thereof into the implant,
   22         wherein the dental implant further comprises a threaded section arranged
   23                apically to the second section and the abutment is adapted to axially
   24                hold the threaded screw for fastening the abutment to the dental
   25                implant,
   26         wherein the overall axial length of the first and second sections of the
   27                abutment, the length of the threaded screw and the position of the
   28                threaded screw within the abutment are selected such that threaded
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD    11                       Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 16 of 30 Page ID #:634




    1               engagement of the threaded screw to the dental implant is not
    2               possible when the at least one protrusion is held in an intermediate
    3               position on the annular platform of the implant, wherein the
    4               intermediate position is a position where the longitudinal axes of the
    5               guiding and lock means of the abutment and of the implant are
    6               coaxial with one another.
    7         The emphasis above was added to contrast the sections of the claim directed
    8 to the abutment and locking screw versus the implant. When viewing the above
    9 claim language in the context of the infringement claim charts attached to
   10 Straumann’s complaint (Dkt. 1-5; 1-6), it is apparent that claims are not merely
   11 directed to an implant but instead cover the design, relative size and interplay
   12 between the implant, abutment and locking screw. Only by designing a complete
   13 product (as opposed to just the implant) can the patented “improved coupling” be
   14 achieved.
   15         In light of the claim construction and technical expertise involved, patent
   16 exhaustion is not easily resolvable on a motion to dismiss. Although not squarely
   17 dealing with the issue of exhaustion, in a recent post-Quanta Supreme Court
   18 decision, the Court noted the difficulty of determining which components, or
   19 combination of components, “substantially” embodies the entire invention: “Surely
   20 a great many components of an invention (if not every component) are important.
   21 Few inventions … would function at all without any one of their components. How
   22 are courts—or, for that matter, market participants attempting to avoid liability—to
   23 determine the relative importance of the components of an invention?” Life Techs.
   24 Corp. v. Promega Corp., 137 S. Ct. 734, 741 (2017).
   25         While Straumann is confident that it will ultimately defeat TruAbutment’s
   26 exhaustion defense, at a minimum Straumann respectfully submits that it would be
   27 premature to dismiss this claim before this Court has had an opportunity to construe
   28 these claims.
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD     12                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 17 of 30 Page ID #:635



          V.      STRAUMANN’S LANHAM ACT AND SECTION 17200 CLAIMS
    1             (COUNTS VII-VIII) ARE NOT PRIVATE ACTIONS TO ENFORCE
                  THE FOOD, DRUG AND COSMETIC ACT
    2
    3          Straumann’s Lanham Act and Section 17200 claims are not barred because
    4 Straumann is not seeking to enforce the Food, Drug, and Cosmetic Act (FDCA), but
    5 instead seeks relief based on the harm TruAbutment has caused Straumann.
    6 TruAbutment’s violations of FDA regulations and other laws, while relevant to
    7 Straumann’s causes of action, do not form the bases for those causes of action.
    8          The FDCA specifically bars private civil actions that attempt to prosecute
    9 matters within the purview of the Food and Drug Administration (FDA).
   10 PhotoMedex, Inc. v. Irwin, 601 F.3d 919, 924 (9th Cir. 2010). See 21 U.S.C. §
   11 337(a) (“[P]roceedings for the enforcement or to restrain violations, of [the Food,
   12 Drug and Cosmetic Act] shall be by and in the name of the United States.”). This
   13 bar, however, is limited to claims requiring “litigation of the alleged underlying
   14 FDCA violation in a circumstance where the FDA has not itself concluded that there
   15 was such a violation.” PhotoMedex, Inc., 601 F.3d at 924. The Supreme Court has
   16 held that Lanham Act claims referring to FDA-regulated activities are viable so long
   17 as the lawsuit does not undermine an FDA judgment. POM Wonderful LLC v. Coca-
   18 Cola Co., 573 U.S. 102, 120 (2014). The FDCA and the Lanham Act are considered
   19 “complementary” systems where the Lanham Act is “a means to implement a
   20 uniform policy to prohibit unfair competition in all covered markets.” Id. at 118.
   21 FDCA enforcement is “[u]nlike the Lanham Act, which relies in substantial part for
   22 its enforcement on private suits brought by injured competitors.” Id. at 109. Thus,
   23 private Lanham Act claims are still viable. PhotoMedex, Inc., 601 F.3d at 924-25
   24 (“To be clear, we do not suggest that the Lanham Act can never support private
   25 party claims involving FDA approval or clearance of drugs or medical devices. That
   26 is not the case.”).
   27          In casting Straumann’s Lanham Act and Section 17200 claims as private
   28 actions to enforce the Food, Drug and Cosmetic Act, TruAbutment misconstrues the
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD    13                      Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 18 of 30 Page ID #:636




    1 nature of Straumann’s claims. Contrary to TruAbutment’s interpretation,
    2 Straumann’s claims do not seek enforcement of the FDCA. Instead, private rights of
    3 action under the Lanham Act and Section17200 are asserted. This is confirmed by a
    4 review of the Lanham Act claim, which confirms that Straumann seeks private
    5 remedies (i.e., damages) for diversion of sales and lessening of goodwill. (Dkt. 1,
    6 ¶¶95, 99, 100, 101.) Similarly, Straumann’s Section 17200 claim seeks private
    7 remedies, namely “lost money and profits” and “irreparable injury to [Straumann’s]
    8 reputation and goodwill” as well as injunctive relief and restitution. (Dkt. 1, ¶¶107-
    9 08.) Straumann seeks neither statutory penalties under the FDCA nor a court order
   10 demanding that TruAbutment comply with FDA regulations.
   11         TruAbutment seizes on Straumann’s reference in the complaint to
   12 TruAbutment’s FDA submissions but misconstrues those references as making
   13 claims to seek enforcement of FDCA. Instead, those allegations provide factual
   14 background to the complaint; they do not plead a cause of action for private FDCA
   15 enforcement. Specifically, throughout the complaint, Straumann stresses the
   16 importance of abutments’ safety and identifies the serious safety risks to patients
   17 arising from the use of TruAbutment’s “cheap replacements” that are marketed as
   18 “‘compatible’ with Straumann’s dental implants.” (Dkt. 1, ¶4.) As an indicator of
   19 the importance that the subject abutments be safe, Straumann states that the implants
   20 and abutments rise to the level of medical devices governed and regulated by the
   21 FDA. (Dkt. 1, ¶3.) A core allegation running throughout the complaint is that
   22 TruAbutment’s abutment is not a safe alternative to, or properly compatible with,
   23 authentic, premium Straumann implants. TruAbutment’s reckless failure to
   24 “comply with FDA requirements designed to ensure that TruAbutment abutment are
   25 safe and effective” strongly supports Straumann’s allegations that TruAbutment
   26 recklessly disregards patient safety. (Dkt. 1, ¶4.)
   27         Further, TruAbutment’s reliance on PhotoMedex does not support dismissal
   28 of Straumann’s claims. In PhotoMedex, the plaintiff tried to establish that the
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD  14                            Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 19 of 30 Page ID #:637




    1 defendant had violated the FDCA by selling its products without FDA clearance; the
    2 FDA, however, had already investigated the issue and decided that the products in
    3 question did not require clearance. PhotoMedex, Inc., 601 F.3d at 927. Straumann,
    4 by contrast, does not seek to establish that TruAbutment violated the FDCA. Rather,
    5 Straumann has cited Defendant’s FDA non-compliance as indirect evidence tending
    6 to show that Defendant’s product suffers in quality and is not actually “compatible”
    7 with Straumann implants as TruAbutment has claimed. Straumann’s argument is
    8 that Defendant’s product, which skipped critical regulatory steps, was developed too
    9 hastily and without enough foresight to be actually “compatible” with Straumann
   10 implants: “Rather than prove that its ‘compatible’ abutments were also safe and
   11 effective, as they were legally required to do, TruAbutment just started offering
   12 them to dental laboratories as soon as they could start manufacturing them.” (Dkt. 1,
   13 ¶38.) Although FDA non-compliance certainly suggests the falsity of
   14 TruAbutment’s product safety claims, proving actual non-compliance is not
   15 essential to Straumann’s claims because TruAbutment’s has made false
   16 compatibility claims notwithstanding any related FDA issues. Further, unlike in
   17 PhotoMedex, the FDA has not made any judgment as to Defendant’s products, so a
   18 district court ruling in Straumann’s favor on false advertising or unfair competition
   19 would not have the effect of circumventing an FDA decision.
   20         Instead, Straumann’s Lanham Act claim is the type of claim for injuries by a
   21 competitor recognized as viable by the Court in PhotoMedex. See Innovative Health
   22 Sols., Inc. v. DyAnsys, Inc., No. 14-CV-05207-SI, 2015 WL 2398931, at *7 (N.D.
   23 Cal. May 19, 2015) (distinguishing PhotoMedex and finding “that to the extent
   24 plaintiff alleges that defendants have falsely represented that they obtained FDA
   25 approval for their products, those claims are not precluded or preempted.”).
   26 Accordingly, TruAbutment’s motion on this basis should be denied.
   27
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD    15                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 20 of 30 Page ID #:638




    1      VI.   STRAUMANN’S EIGHTH CLAIM FOR VIOLATION OF
                 UNFAIR BUSINESS PRACTICES (CAL. BUS. & PROF. CODE
    2            §17200, ET SEQ.) HAS A BASIS INDEPENDENT OF PATENT
    3            INFRINGEMENT AND IS NOT PREEMPTED

    4         California Business & Professions Code Section 17200 prohibits “any
    5 unlawful, unfair, or fraudulent business practice or act.” Cal. Bus. & Prof. Code §
    6 17200. See Balboa Ins. Co. v. Trans Glob. Equities, 218 Cal. App. 3d 1327, 1341
    7 (1990) (“‘[u]nfair competition’ includes a broad range of claims”). Further, by
    8 proscribing “any unlawful” business practice, “section 17200 ‘borrows’
    9 violations of other laws and treats them as unlawful practices” that the unfair
   10 competition law makes independently actionable.” Cel-Tech Commc'ns, Inc. v. Los
   11 Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999). It is also common for
   12 Lanham Act and unfair competition claims to be pled together, for the two theories
   13 are “substantially congruent.” Acad. of Motion Picture Arts & Sciences v. Creative
   14 House Promotions, Inc., 944 F.2d 1446, 1457 (9th Cir. 1991); No Doubt v.
   15 Activision Publ’g, Inc., 192 Cal.App.4th 1018, 1038-39 (2011).
   16         In the analogous context of a copyright infringement claim, the courts have
   17 recognized that in order “to survive preemption, [a] complaint must allege an
   18 element beyond “unauthorized duplication or transfer.” Moreover, that element must
   19 make the state claim ‘qualitatively different from a copyright infringement claim.’”
   20 Balboa Ins. Co., 218 Cal. App. 3d at 1340.
   21         In an effort to establish preemption, TruAbutment ignores key allegations of
   22 the complaint and incorrectly asserts that Straumann’s Section 17200 claim is based
   23 solely on patent infringement claims. However, Straumann alleges claims
   24 qualitatively different and independent from the patent infringement claims.
   25 Specifically, in addition to referencing the alleged patent infringement, the Section
   26 17200 claim plainly invokes the alleged violations of the Lanham Act:
   27
            The above-described acts further constitute business acts are also likely
   28       to [] confuse, mislead or deceive the general public as to the
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      16                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 21 of 30 Page ID #:639




    1         compatibility of its products with those of Straumann, as to the safety
              of its products, and as to the extent of FDA approval of its products,
    2         and therefore constitutes unfair and fraudulent business practices in
    3         violation of California Business & Professions Code §17200, et seq.

    4 (Dkt. 1, ¶104.) The Complaint alleges that TruAbutment’s conduct violates
    5 Sections 32 and 43 of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a) and that such
    6 conduct constitutes “a continuing threat and are meant to deceive members of the
    7 public.” (Dkt. 1, ¶¶105-06). Because the Lanham Act claims are alone sufficient to
    8 support Straumann’s Section 17200 claim, the Section 17200 claim is not subject to
    9 preemption.
   10    VII. STRAUMANN HAS PLED FACTS SUFFICIENT TO STATE A
               CLAIM FOR VIOLATION OF THE LANHAM ACT AND CAL.
   11          BUS. & PROF. CODE § 17200

   12         In order to state a false advertising claim under the Lanham Act, the
   13 following elements must be alleged:
   14         (1) a false statement of fact by the defendant in a commercial
              advertisement about its own or another's product; (2) the statement
   15         actually deceived or has the tendency to deceive a substantial segment
   16         of its audience; (3) the deception is material, in that it is likely to
              influence the purchasing decision; (4) the defendant caused its false
   17         statement to enter interstate commerce;3 and (5) the plaintiff has been
   18         or is likely to be injured as a result of the false statement, either by
              direct diversion of sales from itself to defendant or by a lessening of the
   19
              goodwill associated with its products.
   20
   21 Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997).
   22         Unfair competition simply requires establishing an “unlawful, unfair, or
   23 fraudulent business practice or act.” Cal. Bus. & Prof. Code § 17200. Therefore, a
   24 complaint that sufficiently pleads the underlying statutory violation sufficiently
   25 pleads the related unfair competition claim. See, e.g., Millennium Dental Techs. Inc.
   26 v. Terry, SA CV 18-0348-DOC (KESx), 2018 WL 5094965, at *1 (C.D. Cal. July
   27 16, 2018) (concluding that the same set of facts satisfied the Rule 9(b) pleading
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      17                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 22 of 30 Page ID #:640




    1 requirements for both Lanham Act false advertising and state-law unfair
    2 competition).
    3         “Although the Ninth Circuit has not specifically held that Rule 9(b) applies to
    4 Lanham Act claims, courts have concluded that such claims ‘are grounded in fraud,
    5 such as misrepresentation claims,’ and may be subject to heightened pleading
    6 requirements.” Eclat Pharm., LLC v. W.-Ward Pharm. Corp., 2014 WL 12597594,
    7 at *6 (C.D. Cal. Feb. 12, 2014). Further, “[i]n alleging fraud or mistake, a party
    8 must state with particularity the circumstances constituting fraud or mistake.” Fed.
    9 R. Civ. P. 9(b). See Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009)
   10 (citation omitted) (“Rule 9(b) demands that the circumstances constituting the
   11 alleged fraud “be ‘specific enough to give defendants notice of the particular
   12 misconduct . . . so that they can defend against the charge and not just deny that they
   13 have done anything wrong.’”). See also Schreiber Distrib. Co. v. Serv-Well
   14 Furniture Co., 806 F.2d 1393, 1400 (9th Cir. 1986) (citation omitted) (Rule 9(b)
   15 “requires the identification of the circumstances constituting fraud so that the
   16 defendant can prepare an adequate answer from the allegations.”). The courts have
   17 recognized that Rule 9(b) requires allegations of “the time, place, and specific
   18 content of the false representations as well as the identities of the parties to the
   19 misrepresentation.” Id. at 1401.
   20         Here, even assuming that the heightened pleading requirements of Rule 9
   21 apply, Straumann meets those standards with respect to each of the elements of its
   22 Lanham Act and unfair competition claim.
   23         In fact, Millennium Dental Techs. v. Terry is closely analogous and instructive
   24 to the claims asserted in this case. Millennium involved patented dental technology
   25 and this Court denied the defendant’s motion to dismiss Lanham Act false advertising
   26 and state-law unfair competition claims. The Court reasoned that the defendant’s
   27 “primary sales strategy in the periodontal space revolve[d] around conflating
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      18                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 23 of 30 Page ID #:641




    1 [plaintiff’s products] with [defendant’s] inferior products and services.” Millennium,
    2 2018 WL 5094965, at *4.
    3         In Millennium, the Court held the plaintiff had actionable false advertising
    4 and unfair competition claims against a competitor who made false product
    5 comparisons, similar to what TruAbutment is alleged to have done here. Both of
    6 Millennium’s claims survived the pleading stage, even applying the strict Rule 9(b)
    7 standards. As in that case, TruAbutment has attempted to profit from another dental
    8 company’s goodwill by selling a cheaper, knockoff product that tarnishes the
    9 precision of the original product. For the reasons explained below, Straumann’s
   10 claims are akin to the claims in Millennium and this Court should deny Defendant’s
   11 motion to dismiss Straumann’s false advertising claim and unfair competition claim.
   12         A.    STRAUMANN PLEADS THAT TRUABUTMENT MADE FALSE
                    STATEMENTS ABOUT THE COMPATIBILITY OF ITS
   13               ABUTMENTS WITH PARTICULARITY
   14         Straumann pleads falsity in connection with its Lanham Act claim by alleging
   15 that TruAbutment advertises that its abutments are “compatible” with Straumann
   16 implants, yet the abutments are not reliably compatible with Straumann implants,
   17 causing harm to patients when the entire assembly fails. (Dkt. 1, ¶ 4.) Further,
   18 Straumann alleges that TruAbutment made false statements in its advertisements
   19 and FDA submissions that its Accused Products are compatible with, or equivalent
   20 to, Straumann’s authentic products. (Dkt. 1, ¶91.) These allegations of false
   21 compatibility are consistent with the finding in Millennium that false product
   22 comparisons, particularly in a highly scientific field like dental technology, can be
   23 actionable as false statements, as opposed to mere opinion or puffery. Millennium,
   24 2018 WL 5094965, at *11.
   25         Further, these allegations are supported by numerous allegations throughout
   26 the complaint, incorporated by reference into the Lanham Act and Section 17200
   27 claims, that allege the following:
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD     19                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 24 of 30 Page ID #:642




    1     • TruAbutment sells abutments that it markets as cheap replacements that are
    2        “compatible” with Straumann’s dental implants. (Dkt. 1, ¶4:9-12);
    3     • TruAbutment knows that these products copy Straumann’s patented
    4        connection. (Dkt. 1, ¶4:10-11);
    5     • TruAbutment has failed to comply with the FDA’s requirements designed to
    6        ensure that TruAbutment abutments are safe and effective. (Dkt. 1, ¶4:11-13);
    7     • On information and belief, TruAbutment’s products appear to be failing at an
    8        “unacceptably high rate.” (Dkt. 1, ¶4:13-14);
    9     • TruAbutment’s abutments are therefore not actually compatible with
   10        Straumann’s implants. (Dkt. 1, ¶4:14-15);
   11     • TruAbutment sells abutments that they market as “compatible” with other
   12        manufacturers’ implants, including Straumann’s. (Dkt. 1., ¶24:15-16);
   13     • TruAbutment’s website advertises several groups of products (listed below
   14        and referred to as the “Accused Products”) which include abutments
   15        advertised as “compatible with” Straumann implants, including bone-level
   16        implants using Straumann’s patented CrossFit connection (Dkt. 1, ¶24:16-20);
   17     • Straumann has learned about two significant abutment fractures that required
   18        surgical intervention involving TruAbutment components (Dkt. 1, ¶40:6-8).
   19        As additional support, Straumann includes a screenshot of TruAbutment’s
   20 website, which promotes compatibility with Straumann’s bone- and tissue-level
   21 implants. (Dkt. 1, ¶ 25 and inserted graphic.) Straumann further alleges that
   22 TruAbutment markets its products with its logo superimposed over an American
   23 flag despite foreign manufacturing. (Dkt. 1, ¶¶ 26-27 and inserted graphics.)
   24 Accordingly, Straumann has specifically identified the Accused Products as “‘DS
   25 custom abutments”; “‘angulated screw channel’ line”; “‘All-on-T’ line of multi-unit
   26 abutments”; “‘T:Loc’ overdenture abutments”; and “‘Tru Base’ and Cerec® Ti-Base
   27 titanium abutments.” (Dkt. 1, ¶24.) With respect to the TruAbutment DS product,
   28 Straumann alleges that “TruAbutment DS incorporates the same material,
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD 20                       Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 25 of 30 Page ID #:643




    1 indications for use, dimension, design, abutment, seat, screw seat, anatomical site,
    2 connection, type of retention, and technological characteristics of the predicate
    3 device [including the Straumann predicate device.]” (Dkt. 1, ¶29.) Straumann
    4 further alleges that TruAbutment does not appear to have attempted to get 510k
    5 clearance for its abutments advertised as “compatible” with Straumann’s implants.
    6 (Dkt. 1, ¶38:13-15.)
    7         Even if, as Defendant argues, Defendant’s FDA submissions are not
    8 commercial advertisements within the scope of false advertising (Dkt. 29, p. 16,
    9 lines 5-7), the website advertisements alone are sufficient to support a false
   10 advertising claim. The Complaint’s discussion of these advertisements is sufficient
   11 to put Defendant on notice, per Rule 9(b), of which advertisements are false and
   12 why.
   13         Although TruAbutment attempts to manufacture ambiguity with respect to the
   14 meaning of “compatibility” as a basis for claiming more specificity is required, a
   15 plain reading of the complaint shows that Straumann has alleged facts with
   16 sufficient particularity to identify the offending products and the falsity of the
   17 representation that those products safely work with Straumann products.
   18         B.     STRAUMANN PLEADS TRUABUTMENT’S DECEPTION
   19                WITH PARTICULARITY
   20         The Complaint, taken as a whole, sufficiently alleges deception or tendency
   21 toward deception as a result of Defendant’s false claims. Straumann alleges that
   22 TruAbutment sells abutments that they market as “compatible” with other
   23 manufacturers’ implants, including Straumann’s. (Dkt. 1, ¶24:15-16.) Straumann
   24 further alleges that “TruAbutment’s statements and advertisements actually
   25 deceived or have the tendency to deceive a substantial segment of its audience
   26 including dental laboratories, dentists and the FDA.” (Dkt.1, ¶92.) Further,
   27 Straumann alleges that “TruAbutment’s deception is material, in that it is likely to
   28 influence the purchasing decision of dentists and dental laboratories.” (Dkt. 1, ¶ 93.)
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD     21                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 26 of 30 Page ID #:644




    1         The Complaint further alleges that, in most cases, dentists hire dental
    2 laboratories to select the proper parts for the procedure. (Dkt.1, ¶ 42.) When
    3 selecting Defendant’s abutments, the laboratories rely on Defendant’s assurances
    4 that the abutments are in fact “compatible” with Straumann implants. When utilizing
    5 the laboratory’s recommendations, the dentist in turn relies on the laboratory’s
    6 assurance that it has selected “Straumann compatible” parts. The laboratories and
    7 dentists are thus deceived when it turns out that the abutments are not as reliable as
    8 promised and do not mimic the critical anti-rotational and anti-jamming features of
    9 Straumann’s patented system that ensure a perfect fit. (See Dkt. 1, ¶¶ 20-21.)
   10         Perhaps most telling regarding TruAbutment’s deceptive practices is the
   11 allegation regarding a discovery at a 2015 trade show:
   12
              On information and belief, TruAbutment also knows and had known
   13         that the CrossFit connection is covered by the asserted patents. In
   14         2015, a Straumann salesperson saw a TruAbutment booth at an industry
              trade show. He noticed that the TruAbutment booth was advertising
   15         CrossFit-“compatible” abutments, and asked how they could sell these
   16         abutments without a patent license from Straumann. Without
              responding to his question, the TruAbutment representative put the
   17         Straumann-compatible abutments in his pocket and refused to answer
   18         any other questions.

   19 (Dkt. 1, ¶30.)
   20         Similar to Millennium, in the context of a specialized field like dental
   21 technology, statements made to a targeted audience composed of other doctors can
   22 be sufficient to constitute false advertising. Millennium, 2018 WL 5094965, at *13
   23 (citing Coastal Abstract Service, Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 735
   24 (9th Cir. 1999)). Further, a “single promotional presentation to an individual
   25 purchaser can be enough to trigger the protections of the [Lanham] Act.” Id.
   26 (quoting Coastal Abstract Service, 173 F.3d at 735). Straumann has specifically
   27 alleged the nature of TruAbutment’s deception, the influence of the deception on
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      22                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 27 of 30 Page ID #:645




    1 purchasers including laboratories and dentists, and TruAbutment’s knowledge of its
    2 conduct sufficient to put TruAbutment on notice of the basis of this claim.
    3         C.    STRAUMANN PLEADS THE INJURY CAUSED BY
    4               TRUABUTMENT’S CONDUCT WITH PARTICULARITY
    5         The Complaint, taken as a whole, explains how Defendant’s false statements
    6 injure the goodwill associated with Straumann’s implants. Straumann specifically
    7 alleges that TruAbutment has encouraged others, including its customers,
    8 purchasers, and users to purchase and use the Accused Products. (Dkt. 1, ¶33:12-
    9 14.) Further, an important component to the injury alleged in the Complaint is the
   10 injury to the public-at-large as a result of the proliferation of TruAbutment’s
   11 substandard products into the marketplace. Specifically, Straumann alleges that
   12 “[t]he failure of a knockoff abutment may unfairly cast doubt on the reliability of a
   13 safe and effective implant,” i.e. Straumann’s implants. (Dkt. 1, ¶ 42.) Further, it is
   14 alleged that the failure of the Accused Products results in emergency surgery to
   15 remove the failed component through a common process known as Trephination,
   16 which carries a serious risk of damage to the patient’s bone, tissue, nerves, and other
   17 oral structures. (Dkt. 1, ¶ 41.) Straumann alleges injury in that the failure of the
   18 abutments (the identity of which are often not known to the implanting dentist due
   19 to the nature of the implant kits) may cause loss of confidence in the implant
   20 procedure. Straumann alleges specifically that its innovative BLT Ø 2.9mm implant
   21 has been reputationally harmed as a result of defective TruAbutment products being
   22 paired with it. (Dkt. 1, ¶¶ 42-43.)
   23         Straumann further alleges that it has suffered diversion of sales from itself to
   24 TruAbutment and a lessening of goodwill which its products enjoy with the buying
   25 public. (Dkt. 1, ¶ 95.) Straumann also alleges that its damages are ongoing and that
   26 TruAbutment’s conduct is interfering with Straumann’s customer relationships.
   27 (Dkt. 1, ¶¶ 96-98.) With respect to Straumann’s need for injunctive relief, the
   28 Courts have recognized that “a competitor need not prove injury when suing to
      PLAINTIFF’S OPP’N TO DEFENDANT’S MTD    23                       Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 28 of 30 Page ID #:646




    1 enjoin conduct that violates section 43(a).” Southland Sod Farms v. Stover Seed Co.,
    2 108 F.3d 1134, 1145 (9th Cir. 1997) (citation omitted).
    3          Accordingly, TruAbutment’s focus, which lies solely on paragraph 95 of the
    4 complaint, is too narrow a reading and omits multiple other allegations in support of
    5 Straumann’s injury in this matter.
    6          D.    STRAUMANN PLEADS UNFAIR COMPETITION WITH
    7                PARTICULARITY
    8          As set forth above, Section 17200 “borrows” violations of other laws. Cel-
    9 Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999).
   10 Here, Straumann’s unfair competition claim makes clear that it is based on, among
   11 other things, TruAbutment’s actions in violation of Sections 32 and 43 of the
   12 Lanham Act, 15. U.S.C. §§ 1114 and 1125(c), the allegations of which are
   13 incorporated into the unfair competition claim. (Dkt. 1, ¶¶ 102, 105.) As a result,
   14 those allegations supply the requisite specificity in support of the unfair competition
   15 claim.
   16          E.    STRAUMANN PROPERLY STATES A CLAIM FOR RELIEF
   17                PURSUANT TO BUSINESS & PROFESSIONS CODE § 17200
   18          “An order for restitution is one ‘compelling a UCL defendant to return money
   19 obtained through an unfair business practice to those persons in interest from whom
   20 the property was taken, that is, to persons who had an ownership interest in the
   21 property or those claiming through that person.’” Korea Supply Co. v. Lockheed
   22 Martin Corp., 29 Cal. 4th 1134, 1149 (2003). However, the Courts have also
   23 recognized that restitution is not limited to the return of money once had:
   24          We have stated that “[t]he concept of restoration or restitution, as used
               in the UCL, is not limited only to the return of money or property that
   25          was once in the possession of that person.” [Citation]. Instead,
   26          restitution is broad enough to allow a plaintiff to recover money or
               property in which he or she has a vested interest.
   27
   28 Id. (citation omitted).
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      24                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 29 of 30 Page ID #:647




    1         Here, Straumann expressly alleges that TruAbutment has obtained ill-gotten
    2 gains, including, but not limited to, money belonging to Straumann. (Dkt. 1, ¶108.)
    3 This allegation, when taken in context with the preceding paragraphs of the
    4 complaint detailing Straumann’s Lanham Act claim, is sufficient to allege a proper
    5 basis for Straumann’s unfair competition claim.
    6      VIII.    ALTERNATIVELY, IF THE COURT DETERMINES THAT
    7               ADDITIONAL FACTUAL DETAIL IS REQUIRED,
                    STRAUMANN REQUESTS LEAVE TO AMEND
    8         Although Straumann believes that the allegations of the complaint are
    9 sufficient to state the claims alleged against TruAbutment, if the Court is inclined to
   10 grant the motion to dismiss, Straumann respectfully requests leave to amend its
   11 pleading to assert additional facts in support of its claims. See Doe v. United States,
   12 58 F.3d 494, 497 (9th Cir. 1995) (“In dismissing for failure to state a claim, ‘a
   13 district court should grant leave to amend even if no request to amend the pleading
   14 was made, unless it determines that the pleading could not possibly be cured by the
   15 allegation of other facts.’”).
   16     IX.      CONCLUSION
   17         For the foregoing reasons, Straumann respectfully requests that this Court
   18 deny TruAbutment’s motion to dismiss and allow this action to proceed on the
   19 merits. Alternatively, if the Court determines that additional factual detail is
   20 required in support of any of Straumann’s claims, Straumann respectfully requests
   21 leave to amend.
   22
   23 DATED: August 23, 2019              EASTMAN MCCARTNEY DALLMANN LLP
   24                                     By:          /s/ Andrew S. Dallmann
   25                                            Andrew S. Dallmann
                                                 Attorneys for Plaintiffs
   26                                            Straumann USA, LLC
   27
   28
        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD     25                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 40 Filed 08/23/19 Page 30 of 30 Page ID #:648




    1                             CERTIFICATE OF SERVICE
    2
    3         I certify that on August 23, 2019, I electronically filed the foregoing
    4 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS with
    5 the Clerk of the Court for the United States District Court, Central District of
    6 California, by using the CM/ECF system. Participants in the case who are
    7 registered CM/ECF users will be served by the CM/ECF system.
    8         Executed on August 23, 2019, at Irvine, California.
    9
   10                                                  /s/   Andrew S. Dallmann
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        PLAINTIFF’S OPP’N TO DEFENDANT’S MTD      26                         Case No. 8:19-cv-00878
